DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-20 are allowed. 
Independent claims 1, 8, and 14 respectively recites the limitations: 
obtaining a digital fundus image file;
analyzing a first quality of the digital fundus image file using a model to estimate an optimal time to capture a fundus image, wherein the optimal time is estimated dependent on a size of a pupil:
capture a subsequent digital fundus image at the optimal time: and analyzing a second quality of the subsequent digital fundus image file using the model to estimate a disease state









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/WEI WEN YANG/           Primary Examiner, Art Unit 2667